            Case 2:20-cv-02199-JCM-NJK Document 21 Filed 03/04/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                          ***
      JESSIE GRAY,
4
                            Plaintiff,
5                                                            2:20-cv-02199-JCM-NJK
      vs.                                                    ORDER
6     GRAYHAWK LEASING, LLC DBA PEPSI
      BEVERAGESCOMPANY, a foreign limited-
7
      liability company,
8                           Defendants.
9           The court has been informed that the parties have reached a tentative settlement agreement (ECF
10   NO. 19).
11          Accordingly,
12          IT IS HEREBY ORDERED that the Early Neutral Evaluation session scheduled for March 22,
13   2021, is VACATED.
14          If the settlement agreement is not finalized and the parties would like to participate in an ENE, the
15   parties may file a stipulation making that request.
16          DATED this 4th day of March, 2021.
17                                                                _________________________
                                                                  CAM FERENBACH
18                                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
